Judgment and orders affirmed, with costs. Memorandum: We think the case of Denihan Enterprises V. O’Dwyer (302 N. V. 451) is not controlling in this case. All concur. (Appeal from a judgment dismissing plaintiff’s complaint in an injunction action; also appeal from an order denying plaintiff’s motion to strike out portions of defendants’ answer and granting defendants’ motion to dismiss, and from an order denying plaintiff’s motion for a temporary injunction.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.